252 S.W.3d 244 (2008)
Lisa L. LAYNE, Appellant,
v.
DIRECTOR OF CHILDREN'S DIVISION MISSOURI DEPARTMENT OF SOCIAL SERVICES, Respondent.
No. WD 67880.
Missouri Court of Appeals, Western District.
May 13, 2008.
Willis S. Toney, Kansas City, MO, for appellant.
Nicole Lynn Loethen, Office of Attorney General, Jefferson City, MO, for respondent.
Before VICTOR C. HOWARD, Chief Judge, PAUL M. SPINDEN, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
PER CURIAM.
Lisa L. Layne appeals the denial of her application for a foster parent's license by the Director of Children's Division Missouri Department of Social Services. In Layne's sole point on appeal she contends that the Director misinterpreted section 557.011.2(3)[1] because she was not required to disclose a conviction with suspended imposition of sentence and thus did not mislead the Director as to her criminal history. We agree that she did not commit fraud or attempt to mislead the Director in her application for a license but did otherwise mislead or attempt to mislead the Director in his interview. We, therefore, affirm the denial of her application for license. A published formal opinion would have no precedential value, and the parties have been provided with a memorandum explaining the reasoning of the court. The judgment is affirmed pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise noted.